Citation Nr: 1710505	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for lung cancer residuals.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Board remanded the case for additional development.


FINDING OF FACT

The Veteran's post-surgical residuals of lung cancer have been manifested, at worst, by pulmonary function tests (PFTs) showing forced expiratory volume in one second (FEV-1) of 76 percent of predicted value; FEV-1/forced vital capacity (FVC) of 84 percent; and diffusion capacity of the lung for carbon monoxide (DLCO) of 49 percent of predicted value.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 percent for the Veteran's service-connected lung cancer residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes (DCs) 6819, 6844 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that his symptoms are consistent with a 100 percent evaluation.  See March 2011 notice of disagreement and March 2013 substantive appeal.  In these statements, the Veteran also asserts that VA did not provide him with an adequate examination.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Prior to May 1, 2010, the Veteran's lung cancer was evaluated as 100 percent disabling under DC 6819 for malignant neoplasm of the respiratory system.  Since then, the residual disability has been appropriately evaluated as a restrictive lung disease, specifically post-surgical residual (lobectomy, pneumonectomy, etc.) under DC 6844.

The schedule of ratings-respiratory system for restrictive lung disease (DCs 6840-6845) assigns a 100 percent disability rating if FEV-1 is less than 40 percent of predicted value; FEV-1/FVC is less than 40 percent; DLCO by the single breath method (SB) is less than 40-percent predicted; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure; or outpatient oxygen therapy is required.  A 60 percent rating is warranted if there is FEV-1 40- to 55-percent predicted; FEV-1/FVC of 40 to 55 percent; DLCO (SB) 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 30 percent disability rating is warranted if there is FEV-1 of 56- to 70-percent predicted; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 65-percent predicted.  A 10 percent evaluation is warranted for FEV-1 of 71- to 80-percent predicted; FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, DC 6844.

Post-bronchodilator studies are required when PFTs are used for rating purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and explains why.  38 C.F.R. § 4.96.

Facts and Analysis

The evidence for consideration here includes VA examination reports and private and VA treatment records.  The Board notes that VA afforded the Veteran a VA examination, addressing respiratory diseases, in May 2010.  The examiner reported a diagnosis of residuals of adenocarcinoma of lung status post right upper lobectomy and noted that the Veteran underwent a right upper lobectomy in October 2009.  The Veteran reported shortness of breath and lost stamina.  Pre- and post-bronchodilator PFTs were performed.  Pre-bronchodilator values were: FEV-1, 85-percent predicted; FEV-1/FVC, 89 percent; and DLCO, 59-percent predicted.  Post-bronchodilator values were: FEV-1, 81-percent predicted; and FEV-1/FVC, 93 percent.

The Board notes that the Veteran was also afforded a VA general medical examination in July 2011.  The examination report shows that the Veteran complained of occasional shortness of breath, occasional dyspnea on exertion, and occasional cough.  The examiner reported decreased breath sounds on the right.  Pre- and post-bronchodilator PFTs were performed.  Pre-bronchodilator values were: FEV-1, 83-percent predicted; FEV-1/FVC, 87 percent; and DLCO, 51-percent predicted.  Post-bronchodilator values were: FEV-1, 85-percent predicted; and FEV-1/FVC, 86 percent.

Pursuant to the Board's September 2015 remand, the Veteran was afforded a May 2016 VA examination.  The examination report is adequate and substantially complied with the remand instructions as it is based upon review of the Veteran's claims file and consideration of the Veteran's prior medical history and examinations, describes the respiratory symptoms in sufficient detail, and includes pre- and post-bronchodilator PFTs, so that the Board's evaluation is a fully informed one.  Thus, the Board does not find that it is inadequate.

The examiner reported that the Veteran had a diagnosis of moderately differentiated adenocarcinoma, right upper lobe, for which a right upper lobectomy was performed in October 2009, and that no other cancer treatment was required.  Pre-bronchodilator values were: FEV-1, 76-percent predicted; FEV-1/FVC, 89 percent; and DLCO, 49-percent predicted.  Post-bronchodilator values were: FEV-1, 76-percent predicted; and FEV-1/FVC, 84 percent.  The PFT results in the May 2016 VA examination report provide results most favorable to the Veteran's instant appeal.  However, the results do not indicate that a rating higher than 60 percent for the Veteran's lung cancer residuals is warranted.  Specifically, the FEV-1 of 76-percent predicted, the FEV-1/FVC of 84 percent, and the DLCO of 49-percent predicted are criteria for 10 percent, noncompensable (zero percent), and 60 percent ratings, respectively.  The examiner also reported that the FEV-1 test result most accurately reflects the Veteran's level of disability.

The May 2016 VA examiner noted that the Veteran denied coughing and shortness of breath, and only uses a prescribed inhaler when he needs to.  The Veteran reported that he tried several times to cancel the examination, indicating that he feels it should have been canceled years ago and was unsure as to "why this has been ongoing for so many years . . . ."  The examiner stated that the Veteran does not require the use of outpatient oxygen therapy for his respiratory condition and that the Veteran does not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his lung cancer.

The Board notes that, in light of the Veteran's statements at the VA examination indicating possible satisfaction with the current rating, he was sent a letter in June 2016 asking if he wished to withdraw the appeal as satisfied.  However, he did not respond to the letter; thus, the Board will continue to analyze the claim.

The evidence, to include treatment records and VA examination reports, does not show FEV-1 less than 40 percent of predicted value; FEV-1/FVC less than 40 percent; DLCO less than 40-percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen; cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episode(s) of acute respiratory failure; or required outpatient oxygen therapy, and therefore, the criteria for the next higher rating of 100 percent have not been met.

In sum, the Veteran's symptoms are compensated by the currently assigned 60 percent rating, which represents the average earning impairment for his type of restrictive lung disease.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, an initial rating in excess of 60 percent is not warranted for service-connected post-surgical residuals of lung cancer.


ORDER

An initial disability rating in excess of 60 percent for the service-connected lung cancer residuals is denied.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


